t c memo united_states tax_court rodney w taras and linda k taras petitioners v commissioner of internal revenue respondent docket no filed date marc s fisher for petitioners michael d baker for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax as follows year deficiency dollar_figure dollar_figure dollar_figure dollar_figure addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues remaining for decision are whether petitioners' horse racing and breeding activity during and was an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for additions to tax pursuant to sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and second stipulation of facts are incorporated herein by this reference at the time the petition was filed petitioners resided in walnutport pennsylvania during the years at issue ms taras was employed as a full- time secretary in the accounting department at bethlehem steel corp bethlehem ms taras worked hours per week at bethlehem on their and federal joint income_tax returns petitioners reported gross_income from bethlehem in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively 1petitioners concede that the notice_of_deficiency for improperly allowed a gambling loss deduction in the amount of dollar_figure thereby erroneously reducing taxable_income by dollar_figure 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure during the years through mr taras owned and operated a framing and truss fabrication business in walnutport pennsylvania as a framing contractor mr taras employed and supervised as many a sec_5 to employees whose primary function was to frame houses and fabricate trusses on schedule c profit or loss from business or profession petitioners reported net_income of dollar_figure dollar_figure dollar_figure and dollar_figure from the framing and truss fabrication business for and respectively mr taras grew up on his family’s farm during those years the family farm had horses as did other farms on which mr taras worked when he was a teenager in petitioners lived on a 1-acre parcel of land that is adjacent to a 2-acre parcel owned by mr taras’ parents petitioners kept their horses on the acre parcel during the years at issue prior to petitioners made plans to begin racing and breeding horses petitioners did not have any experience in racing or breeding horses petitioners' plan generally consisted of a desire to purchase racehorses race those horses and thereafter to breed their horses in an effort to eventually race the horses they bred in the summer of petitioners contacted ms audrey kraynik who represented that she was the only female licensed horse trainer in pennsylvania and that she had trained horses for a number of years petitioners did not consult with anyone other than ms kraynik and her two personal references before they started their horse racing activity upon the recommendation of ms kraynik petitioners purchased a horse named stand away in and seven horses in named dublin bay captain’s k liberty knoll bad memories naughty castle distinctive jet and talitha all these horses with the possible exception of distinctive jet were purchased by petitioners for a total original investment of approximately dollar_figure in petitioners and ms kraynik became involved in a dispute over the ownership of distinctive jet which was eventually resolved in as a result of the dispute petitioners lost any ownership rights in distinctive jet and therefore were unable to register any of the foals of distinctive jet or use them for racing or breeding purposes in and while petitioners were operating their horse racing activity a number of their horses were injured liberty knoll broke a bone in her leg and subsequently died talitha suffered cuts from jumping out of a trailer while being transported bad memories suffered bone chips in her knee captain's k developed tendon problems and naughty castle suffered injuries to her leg and foot petitioners had purchased liberty knoll for dollar_figure talitha for dollar_figure bad memories for dollar_figure captain's k for dollar_figure and naughty castle for dollar_figure several of petitioners' other horses suffered injuries as well in ruth ann k suffered internal lacerations while giving birth in or traders k suffered internal injuries related to complications with an unborn foal and tekla tekla two and captain konik developed leg and knee problems sometime in in an effort to obtain information on breeding race horses mr taras contacted mr tom regal and mr paul mills who each had experience in breeding horses mr regal and mr mills both owned ranches in pennsylvania where each had his own breeding operation petitioners also joined the pennsylvania breeders association and began subscribing to magazines and publications regarding the breeding of horses petitioners hired a number of professionals to assist them in training boarding and caring for their horses petitioners hired licensed trainers including ms audrey kraynik who trained petitioners’ horses between and mr keith lebaron who trained their horses in and mr william summers who trained their horses for a brief period of time mr leslie vegh who trained their horses in and and mr rusty albright who trained petitioners' horses from to the time of trial these trainers also fed and cared for petitioners' horses during the period they trained them petitioners also hired veterinarians to care for their horses petitioners each spent time working on their horse racing and breeding activity mr taras made improvements to the adjacent property including a small barn and seven stalls and enclosed the area with fencing later a 20-stall barn was built in an effort to reduce expenses during the years at issue petitioners increased the number of hours each spent working on their horse activity they performed simple veterinary tasks such as worming the horses and giving them shots petitioners began buying veterinary supplies from different catalogs rather than tack shops and boarding their horses on the adjacent 2-acre parcel when they were not racing also during the years at issue petitioners eliminated their farm help and performed by themselves such activities as cleaning the stalls and feeding and grooming the horses ms taras maintained the books_and_records of petitioners’ horse racing and breeding activity petitioners offered a detailed summary of expenses associated with their activity which included monthly expenses for feed veterinarians trailering jockey club fees tack boarding farriery breaking training stud services legal fees associated with the activity and other miscellaneous items ms taras also kept a summary of the dates they acquired their horses the purchase prices and the proceeds received if a horse were sold these records also 3the following is a list of the horses purchased and the calculation of gain_or_loss on each horse continued describe whether the horses were used for breeding or racing and the amount of their winnings if any petitioners records indicate that the income and expenses related to their horse activity over the years from to resulted in gross_income of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure from time to time petitioners used the books and continued horse's year purchase sale name purchased price proceeds gain loss dublin bay dollar_figure dollar_figure dollar_figure captain's k big_number -0- big_number liberty knoll big_number -0- big_number bad memories big_number -0- big_number naughty castle big_number big_number distinctive jet big_number -0- big_number talitha big_number big_number royale finale -0- hermit's glory big_number -0- big_number fab's last big_number big_number ruth ann k big_number -0- big_number kings linn big_number big_number big_number anda big_number big_number kashmir -0- -0- -0- thaddius -0- snickers -0- tamara -0- scoundrel -0- filly unknown -0- colt unknown -0- fillies unknown -0- dublin bay's -0- colt anda's colt -0- colts -0- big_number big_number apple writer big_number big_number total dollar_figure dollar_figure dollar_figure 4see appendix records to determine what if any income and expenses they had in connection with their horse activity petitioners also maintained records on the breeding of each of their horses beginning in petitioners bred the horses they purchased later during and petitioners bred their mares traders k angular pleasure bad memories and its legit to the stallion tagish for a stud fee of dollar_figure each during petitioners bred their mares its legit and angular pleasure to the stallion deerhound for a stud fee of dollar_figure each angular pleasure was again bred to deerhound in for a stud fee of dollar_figure finally petitioners bred their mares traders k and tekla tekla two to the stallion norquestor for a stud fee of dollar_figure each as a result of petitioners’ having bred their mares to the above-mentioned stallions a number of foals have been produced by breeding their mares to norquestor petitioners had produced at the time of trial one horse of racing age and two yearlings petitioners estimate an average value of dollar_figure for each of their foals bred from norquestor the property upon which petitioners maintained their horse operations and their horses was not open to the public petitioners did not ride the horses themselves nor allow others except for professional trainers to ride their horses petitioners attended horseraces watched their horses race and gambled on horses at various times during the years at issue petitioners filed their tax returns after the due_date for each year petitioners filed their tax returns for the tax years and on date and their tax_return for the tax_year on date on date respondent mailed petitioners a notice_of_deficiency for each of the taxable years and opinion the first issue we must decide is whether petitioners' horse racing and breeding operation was an activity_not_engaged_in_for_profit as defined in sec_183 sec_183 provides generally that no deduction attributable to an activity which is not engaged in for profit is allowed except as provided in sec_183 sec_183 allows those deductions which are otherwise allowable regardless of profit objective sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity which constitutes the taxpayer's trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section the taxpayer must demonstrate a profit objective for the activities in order to deduct associated expenses see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 66_tc_312 34_tc_1146 sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required a taxpayer's profit_motive must be bona_fide 830_f2d_499 3d cir affg tcmemo_1986_156 respondent argues that for purposes of sec_183 a taxpayer must prove that profit was the primary purpose for engaging in the activity in simon v commissioner supra pincite the court_of_appeals for the third circuit the court to which this case is appealable stated it is well established that in order to take a deduction for expenses_incurred in carrying out a trade_or_business the taxpayer must have entered into the venture with the primary and predominant purpose and objective of making a profit see 792_f2d_1256 4th cir 778_f2d_275 5th cir primary in this context means of first importance or principally while profit means economic profit independent of tax savings 383_us_569 accord 81_tc_210 84_tc_564 the existence of the requisite profit objective is to be determined by examining all the facts and circumstances giving greater weight to objective facts than to the taxpayer's statement of intent 78_tc_659 sec_1_183-2 and b income_tax regs sec_1 b income_tax regs lists nine nonexclusive factors relevant to the issue of profit objective 5the supreme court also addressed the standard to be applied when it stated we accept the fact that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 6in order to determine whether and to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained sec_1_183-1 income_tax regs generally the commissioner will accept the characterization by the taxpayer of several undertakings as either a single activity or separate activities id petitioners have treated their horse racing and breeding operations as one activity and respondent has accepted this treatment continued sec_1_183-2 income_tax regs contains a nonexclusive list of objective factors to be considered in deciding whether an activity is engaged in for profit the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer's advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation allen v commissioner supra pincite no single factor is determinative petitioners have the burden of proving that they had the requisite profit objective and that respondent's determination is incorrect 290_us_111 businesslike manner the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books and continued records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs petitioners kept books_and_records for their horse racing and breeding activity petitioners kept detailed ledgers by date and check number in which they tracked monthly expenses petitioners' detailed bookkeeping does not by itself demonstrate an intent to generate a profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir a lack of profit objective may exist where a taxpayer fails to abandon unprofitable methods change operations or adopt new techniques in an attempt to improve profitability sec_1_183-2 income_tax regs accordingly the maintenance of detailed books_and_records may reveal the mere trappings of a profit objective particularly when a taxpayer fails to produce income statements profit plans or business plans created to alter operations in an attempt to reverse mounting losses osteen v commissioner tcmemo_1993_519 affd in part and revd in part 62_f3d_356 11th cir petitioners contend that before conducting any racing or breeding activities they consulted with individuals who had experience in racing horses who helped them establish a business plan petitioners also argue that since commencing their activity they have attempted to increase profitability by reducing expenses although petitioners sought advice from several successful horse trainers and breeders their testimony in this regard was vague and the meetings yielded no concrete plan of operation petitioners decided to commence their activity with little concept of the expenses involved or of the steps required to achieve cost efficiency and an eventual profit see daley v commissioner tcmemo_1996_259 with respect to petitioners’ assertion that they constantly analyzed and modified their business plan and operation in order to minimize expenses petitioners have failed to introduce specific credible_evidence to indicate that increased profit potential would result the record shows that expenses over years of operating their horse racing and breeding activity have generally remained constant or increased petitioners assert that they reduced veterinary expenses between and and reduced expenses by boarding their horses at their property as part of a plan to increase profitability the record shows a reduction of veterinary expenses in those years but veterinary expenses for the years prior and years after that period have remained constant or increased as time passed moreover veterinary expenses account for less than percent of overall 7see appendix expenses in all years even assuming that petitioners were able to reduce their board and veterinary expenses to zero for all years total losses would have only been reduced by approximately percent in the face of successive or increasing losses petitioners have failed to materially alter their operations or their prospects of generating profits golanty v commissioner supra pincite expertise preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with those who possess expertise in the activity may indicate that the taxpayer has a profit objective sec_1_183-2 income_tax regs mr taras grew up on a farm and worked with horses during those years mr taras also became a member of the pennsylvania breeders association and educated himself through industry publications petitioners sought out consulted with and hired professional racehorse trainers and breeders throughout the years of operation of their activity petitioners followed the advice of ms audrey kraynik who represented that she was a licensed trainer experienced in training racehorses with respect to the breeding of their horses petitioners consulted with two horse breeders mr tom regal and mr paul mills petitioners sought and received professional training and breeding advice time devoted to the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioners contend that they personally devoted a substantial amount of time to the activity ms taras testified that she spent approximately hours per week on projects related to the activity including bookkeeping feeding the horses cleaning the stalls and exercising the horses mr taras testified that during the years at issue he spent approximately to hours per week taking care of the horses feeding and exercising the horses and performing routine veterinary services during the period in which petitioners each claim they spent a large number of hours on their horse activity they also participated in other time-demanding activities mr taras has owned and managed a framing and truss fabrication business in which he employed and managed between and persons to help him do on-site framing of homes and fabrication of trusses while he claimed to have worked approximately or more hours per week on petitioners' racehorse activity similarly ms taras worked at a full-time job requiring hours per week at bethlehem while claiming that she contributed hours per week year after year in petitioners' horse activity expectation that assets may appreciate the appreciation of assets including land used in the activity is to be considered in determining whether a taxpayer intended to derive a profit from his activity sec_1 b income_tax regs an expectation that assets used in the activity may appreciate may be an indication of profit objective 72_tc_659 petitioners resided on a 1-acre parcel of land during the years in issue petitioners maintained their horses on a separate but adjacent 2-acre parcel of land which was owned by mr taras' parents because petitioners do not own the land upon which they kept their horses during the years at issue we do not consider the land an asset that may be used in determining whether petitioners had a profit objective petitioners’ horses were the only assets used in the activity that might have appreciated petitioners argue that the quality of their horses improved over time and that on the basis of this improvement petitioners expected to recoup their prior losses mr taras testified that each of three horses bred from the stallion norquestor and owned by petitioners has a value of close to dollar_figure petitioners' net losses from their horse operation total dollar_figure for all the years of operation in petitioners reported a loss from their horse activity of dollar_figure at the time of trial petitioners had sold or disposed of horses and realized an overall loss of dollar_figure on the sale of those horses over the course of years of the horses disposed of petitioners realized a gain on of the horses the total gain realized on the combined sale of all horses was dollar_figure of the horses on which gain was reported on sale no more than dollar_figure of gain was reported on any single sale even if petitioners' three most valuable horses were sold for the maximum amount that petitioners believe they are worth it would still not offset the losses reported from their horse activity in it is therefore unlikely that petitioners will generate profits on the sale of their horses in the near future that would recoup more than a fraction of the past or current losses past successes in activity the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present 8see appendix 9in petitioners sold two colts which they bred for dollar_figure we assume that the proceeds were allocated pro_rata between the two horses sold activity for a profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners have offered no evidence that before commencing their horse racing and breeding activity they had engaged in similar activities that were profitable history of income and losses a taxpayer's history of income losses and occasional profits with respect to an activity may indicate the presence or absence of a profit objective golanty v commissioner t c pincite sec_1_183-2 income_tax regs respondent contends that petitioners consistently incurred losses on their horse racing and breeding activity over many years indicating that they did not have the requisite profit objective a horse racing and breeding activity may be deemed to be engaged in for profit despite consistent losses during the initial startup phase golanty v commissioner supra pincite we have previously found that the startup phase for an activity involving horses may be between and years engdahl v commissioner supra pincite phillips v commissioner tcmemo_1997_128 losses sustained beyond the period normally required to generate profits may be an indication of a lack of profit objective unless such losses occurred because of unforeseen or unfortuitous circumstances petitioners sustained losses on their horse racing and breeding activity for consecutive years petitioners argue that their losses occurred because of unforeseen circumstances a portion of petitioners' losses can be explained by a series of unfortunate events beyond their control in petitioners were involved in a dispute with their first trainer ms audrey kraynik over the ownership of a stud horse named distinctive jet which resulted in the loss of distinctive jet also as a result of the dispute petitioners could not register their foals from distinctive jet with the jockey club which prevented petitioners from racing any of the foals petitioners’ horses sustained numerous injuries which contributed to their losses some of the injuries were as follows liberty knoll broke a bone in her leg an accident which ended in her death talitha jumped out of a trailer while being transported bad memories suffered bone chips in her knee captain’s k developed tendon problems naughty castle suffered injuries to her leg and foot and several of petitioners' other horses suffered injuries as well these injuries prevented petitioners from racing the injured horses a number of the aforementioned injuries occurred to horses which were originally purchased by petitioners in the injuries to liberty knoll captain's k bad memories and naughty castle occurred in and the injury to ruth ann k occurred in the injuries to traders k tekla tekla two and captain konik occurred after the years in issue we recognize that these injuries to some of petitioners' horses caused some of the losses however petitioners did not offer any objective evidence to explain how injuries between and and subsequent to prevented them from operating a profitable activity during the years and indeed despite the fact that petitioners sustained consistent losses over consecutive years they continued to engage in horse racing and breeding amount of profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective sec_1 b income_tax regs the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though only losses are produced id see dawson v commissioner tcmemo_1996_417 in determining whether the taxpayer entered into the activity for profit a small chance of making a large profit may indicate the requisite profit objective sec_1_183-2 income_tax regs petitioners may have believed that there was a possibility of producing a champion horse that could generate a substantial amount of revenue and correspondingly large profits however the fact that petitioners suffered substantial losses year after year without significantly changing their method of operation in a meaningful way supports the inference that profit was not their primary reason for engaging in this activity 52_f3d_23 2d cir vacating and remanding tcmemo_1993_536 taxpayers' financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs the legislative_history of sec_183 and b indicates a particular concern about wealthy individuals attempting to generate paper losses for the purpose of sheltering unrelated income ranciato v commissioner supra pincite s rept pincite 1969_3_cb_423 in this respect the senate report focused primarily on farming operations including specifically the racing of horses and noted an overall concern about taxpayers with substantial income s rept supra pincite c b pincite see also ranciato v commissioner supra pincite n on their federal joint income_tax returns petitioners reported wage income of dollar_figure dollar_figure dollar_figure and dollar_figure in the years and respectively petitioners also reported on schedules c income of dollar_figure dollar_figure dollar_figure and dollar_figure from their framing and truss fabrication business in and respectively in each of the years at issue the excess losses generated by petitioners' horse racing and breeding activity were used to offset their otherwise taxable_income on the other hand petitioners were actually sustaining economic losses that were offsetting relatively modest amounts of wage and business income on balance this factor generally supports petitioners' position personal pleasure or recreation the absence of personal pleasure or recreation relating to the activity indicates the presence of a profit objective shane v commissioner tcmemo_1995_504 sec_1_183-2 income_tax regs petitioners argue that they did not ride their horses or make them available for others to ride and therefore there were no elements of pleasure or recreation involved while it is true that petitioners did not ride their horses nor permit others except qualified jockeys to ride them it is obvious that petitioners' racehorses were not the kind of horses that are ridden around the farm for pleasure the record shows that petitioners attended races at the track watched their horses race and also gambled on horses while they were in attendance at the races in the final analysis we are convinced that petitioners' enjoyment of being engaged in horse racing and breeding was the most significant reason why they continued to engage in this activity despite their record of consistent losses conclusion having considered the factors listed in sec_1_183-2 income_tax regs all contentions presented by the parties and the facts and circumstances of this case we believe that petitioners honestly hoped that their horse racing and breeding activity would generate a profit and that profit was one of their objectives however in order to prevail petitioners must show that their horse racing and breeding activity was engaged in primarily for the purpose of making a profit simon v commissioner f 2d pincite warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir petitioners engaged in horse racing and breeding activities for at least years losing more than dollar_figure without coming near a profit in any of those years petitioners initiated their activity without developing a business plan commensurate with that which would be expected from someone who was motivated primarily by a profit objective throughout all the years of continuous losses petitioners did not materially alter their mode of operation petitioners maintained two full-time jobs and had access to sufficient property with which they could maintain a number of racehorses that they personally enjoyed breeding and racing based on the entire record we are not convinced that petitioners' primary objective was to make a profit rather the evidence is more consistent with the conclusion that petitioners enjoyed breeding and racing their horses and therefore were willing to sustain continuing losses despite the improbability of profits consequently we hold that petitioners' horse racing and breeding activity was not primarily engaged in for profit within the meaning of sec_183 respondent also determined additions to tax under sec_6651 for petitioners' failure_to_file their through returns sec_6651 imposes an addition_to_tax of percent of the amount of the tax due for each month a return is delinquent up to a maximum of percent the addition_to_tax is not applicable if it is shown that the failure is due to reasonable_cause and not willful neglect sec_6651 469_us_241 petitioners have the burden of proving that their failure_to_file was due to reasonable_cause and not willful neglect 99_tc_202 petitioners filed their tax returns for the tax years and on date and their tax_return for the tax_year on date petitioners have failed to show that their failure_to_file returns for the taxable years through was due to reasonable_cause and not willful neglect petitioners are liable for the additions to tax under sec_6651 for the taxable years through decision will be entered under rule the appendix is a 1-page spreadsheet in lotus format that is incompatible with the wordperfect format of this opinion a copy of the appendix may be obtained from chambers
